
	

113 HR 4401 IH: Social Security Temporary Emergency Payee Act
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4401
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Mr. Schrader (for himself and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to provide for the immediate designation of substitute
			 representative payees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Social Security Temporary Emergency Payee Act.
		2.Substitute representative payees
			(a)In generalSection 205(j)(1) of the Social Security Act (42 U.S.C. 405(j)(1)) is amended—
				(1)in subparagraph (A), by striking the second sentence; and
				(2)by adding at the end the following:
					
						(C)If the Commissioner of Social Security or a court of competent jurisdiction determines that the
			 representative payee for an individual has died, has misused any
			 individual's benefit paid to such representative payee pursuant to this
			 subsection or section 807 or 1631(a)(2), or has otherwise become unable or
			 unwilling to continue serving as a representative payee, the Commissioner
			 of Social Security shall—
							(i)immediately revoke certification for payment of the individual’s benefits to such representative
			 payee; and
							(ii)
								(I)notwithstanding paragraph (2), as of the date of the revocation required under clause (i), certify
			 payment of such benefits, on a permanent or temporary basis, to a
			 qualified organization (as defined in paragraph (4)(B)) to serve as a
			 substitute representative payee for the individual; or
								(II)if the interest of the individual under this title would be served thereby, certify payment of such
			 benefits to the individual..
				(b)No deferral of benefit payment during selection of substitute payeeSection 205(j)(2)(D) of such Act (42 U.S.C. (j)(2)(D)) is amended—
				(1)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii);
				(2)by redesignating clause (iii) as clause (iv); and
				(3)by inserting after clause (ii) the following:
					
						(iii)This subparagraph shall not apply with respect to the selection of a representative payee for an
			 individual in any case in which a representative payee has previously been
			 designated for such individual..
				
